DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE and the amendment filed on 02/17/21 has been acknowledged and entered. By this amendment, claims 2, 7 and 20 are cancelled and claims 1, 3-6, 8-19, 21-23 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (2011/0062505).
Regarding claim 21, Omura (Fig. 2) discloses a capacitor structure for a power semiconductor device, the capacitor structure 10 comprising: a semiconductor substrate 1 having a reduced surface well structure; an isolation insulating layer 5; a first electrode 12 disposed on the isolation insulating layer 5; a dielectric layer 14 disposed on the first electrode 12; a second electrode 16a disposed on the dielectric layer 14 (see Fig. 2, [0065]); and a resistor 60 electrically coupled to the first electrode 12 and a fixed potential ([0268]), wherein the first electrode 12 and the resistor 60 are disposed on the same isolation insulating layer 5 (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (2011/0062505) in view of Fujie et al. (2017/0338354).
Regarding claim 23, Omura discloses all the claimed limitations as discussed above, except for the resistor has a spiral shape surrounding the second electrode in plan view.  
Fujie (Fig. 1B) discloses the resistor has a spiral shape surrounding the second electrode in plan view ([0050]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Omura as taught by Fujie by forming the resistor has a spiral shape surrounding the second electrode in plan view, because such a forming the shapes of the resistor can vary depending upon the device in a particular application.

Allowable Subject Matter
Claims 1, 3-6, 8-19 and 22 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 9. Specifically, the combination of a capacitor structure for a power semiconductor device, the capacitor structure comprising: an isolation insulating layer having a ring-shape in plan view and comprising an outer periphery and an inner periphery defining an opening region; a first electrode 

The dependent claims being further limiting and definite are also allowable. 

Response to Arguments
Applicant's arguments, filed 02/17/21, with respect to the rejection(s) of claim(s) 1, 3-6, 8-19 and 21-23 have been fully considered. 
Applicant argues that “Omura failed to disclose that the alleged resistor 60 is electrically connected to the alleged first electrode 12 of the capacitor 10. See also, FIGS. 1 and 2 of Omura. Moreover, paragraph [0268] of Omura does not disclose that the alleged resistor 60 is electrically connected to a fixed potential (e.g., ground).” 
This argument is not persuasive because Omura in Fig. 2 discloses a resistor 60 electrically coupled to the first electrode 12 and a fixed potential ([0268]), since  the resistor 60 which is well known in the art that the resistor must be connected to fix potentials (fix ground or power) in order to function as resistor.
Therefore, Omura clearly teaches the resistor 60 electrically coupled to the first electrode 12 and a fixed potential as claimed.

The applicant's arguments, addressed to the amended claims are considered in the rejections shown above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/Primary Examiner, Art Unit 2814